Title: To Thomas Jefferson from William Short, 14 February 1805
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad: Feb: 14. 05
                  
                  Your letter of the 8th. inst. was recieved here on the 11th. inclosing an order on the Bank of U.S. for five hundred dollars, & which I accordingly carry to your credit. Under the desire you formerly communicated to me I am endeavouring to bring up our acct to the present time—I am a bad hand at business of this kind & it therefore costs me more trouble perhaps than it would another—When the acct shall be made out I will ask the favor of you to examine it & ascertain whether the result be exact.—It will be well that this should be done, because although in the case of our both living there would be no need of this, yet experience shews how much mischief may grow out of unsettled affairs when the parties change & do not understand each other.
                  I had intended to have visited Charleston during this winter & of course to have passed through Washington—But having gotten into good winter quarters I found myself too much wearied with bad taverns, bad roads &c. to prevail on myself to encounter them on the vague & uncertain prospect before me—This I have always found to be my true character—With a definite object in view I find no effort too great & indeed no effort is painful, but without that, I incline so much to the school of Epicurus as to be apt to allow myself to remain one of his obscure disciples rather than to be buffetting the torrent & throwing it aside with hearts of controversy (the lusty soneius of course I leave out as not appertaining to me). Having abandoned by degrees the visit to Charleston I gave up also that to Washington. I should not however have been unwilling to have been there during this interesting crises if I could have been as I should have chosen—It would have been amusing to me to have compared the persons & things exhibiting at Washington with what I had observed elsewhere, & have endeavored to have ascertained more fully in my own mind whether there be really as much similarity in the affairs of the various parts of this world, as I have been sometimes disposed to believe. As there were no other inducement than what was merely personal to me to make this visit I examined whether my pleasure in it would be equal to the pain; & therefore decided against it—I see no advantage that it could have been to me to have been “known in the circle of public characters;” & I apprehend that a private individual who has been so long placed sous la remisè, would be too much (in company with such characters at Washington) like a French Bourgeois (before the revolution) in the house of a grand Seigneur or a man of the privileged orders at least, to admit of its being agreeable to a person of my turn.—The greatest if not the only attraction that the capital could have for me, would be the pleasure of seeing & conversing with you, for I can assure you that no change of time & circumstances has changed in me those sentiments which were impressed on me in early life; & I always look back to them with too much pleasure to part with them.—This reminds me of my having found among my papers in America a letter of yours dated from Annapolis in 84, of which some parts are in cypher—having not found the cypher I have been unable to understand that part now—If you should have the cypher perchance I will thank you to let me know it.
                  You may be sure that you will not find yourself mistaken in what you say, every day convinces you of more & more as to the Spanish government—I obtained full conviction of that during my residence there, & informed the Government of it at various times as must appear on record in the Department of State—Proper management & proper exertions in conformity to the ideas I then communicated, I firmly believe, would long ago have secured for us the full & free navigation of the Missisipi—the possession of the Floridas, & such admission into some of their American ports by express stipulation, as would have insured to our commerce, from the Spanish mode of proceeding, a vast extension beyond that stipulation—But all this is of the last century & not worth a moments reflexion at present—All things may go now perhaps still better, & I can assure you no body will more rejoice at it than I shall.
                  I am sorry that the Vin de Cahusac does not arrive, & I begin to be uneasy about it as several vessels have been lost at sea—Directions were given by my friend long ago as I informed you, as to the sending this wine to the Consul les E.U at Bordeaux—This has been confirmed to me in several letters & lastly in one of June last, recd. here about two months ago. I hope it will arrive however finally; but if not, I will direct another supply—   I beg you to recieve my best wishes for your health & happiness & believe me my dear Sir, your friend & servant
                  
                     W Short 
                     
                  
                  
                     P.S. I wrote you last Nov. 21. to acknowlege rect. then of 500. d.
                  
               